Citation Nr: 1527254	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for gastroesophageal reflux disease (GERD)/gastritis. 

2.  Entitlement to a rating higher than 40 percent for residuals of a punctured bladder from November 20, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2007 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In August 2011, the Veteran was afforded a Travel Board hearing with an Acting Veterans Law Judge.  The Acting Veterans Law Judge has since left the Board.  The Veteran was provided a letter in April 2015 asking if he would like an additional hearing.  Later that same month, the Veteran responded that he did not want an additional hearing.

In September 2012, these matters were remanded for additional development. 

In June 2014, the Board granted an initial 10 percent rating for the Veteran's service connected GERD and, simultaneously, remanded consideration for the entirety of the relevant time period.  Additionally, the Board decided the Veteran's claim for an increased rating for residuals of his bladder puncture; remanding the time period from November 19, 2012.  

In his April 2014 correspondence, the Veteran raised the issues of increased rating for service-connected disabilities of the back and legs.  The Board does not have jurisdiction over these issues and they are again REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an initial rating higher than 10 percent for the Veteran's GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From November 20, 2012, residuals of a punctured bladder more closely approximate the criteria for voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day and/or awakening to void 5 times per night.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of a punctured bladder, from November 20, 2012, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7517 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent letters in January 2005, February 2005 and September 2006 that fully addressed all notice elements and were issued prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the September 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at his August 2011 hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

To the extent that the November 2012 VA examiner attributed the etiology of the Veteran's voiding dysfunction to mild benign prostatic hypertrophy, service connection for residuals of a bladder puncture has been established and rated as voiding dysfunction.  Thus, the issue before the Board is whether a higher rating is warranted for residuals of a punctured bladder. 

The Veteran's residuals of a punctured bladder are currently evaluated 40 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Codes 7517, which pertains to injuries of the bladder, and provides that such disabilities should be evaluated based on the criteria pertinent to voiding dysfunction, to include urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 4.115a (2014).  38 C.F.R. 
§§ 4.115(a), (b), Diagnostic Code 7517 (2014). 

Initially, the Board notes that a rating in excess of 40 percent is not available under the criteria pertaining to urinary frequency and obstructive voiding.  In fact, the only two lists of criteria under 38 C.F.R. § 4.115(a) which allow for the assignment of an evaluation in excess of 40 percent are those pertinent to urine leakage (listed under voiding dysfunction) and renal dysfunction.  Because there is no evidence of record indicating renal dysfunction due to the Veteran's residuals of a punctured bladder as well as the reference in Diagnostic Code 7517 to voiding dysfunction, as noted above, the Board will analyze the Veteran's claim under the criteria pertinent to urine leakage. 

Under the rating criteria for a urine leakage, a 40 percent rating is warranted for a voiding dysfunction of continual urine leakage, post surgical urinary diversion, urinary incontinence or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times a day.  A 60 percent rating is warranted for the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  38 C.F.R. § 4.115(a).

The preponderance of the evidence is against a rating higher than 40 percent for residuals of a punctured bladder from November 20, 2012.  In this regard, the Board notes that the Veteran, through his representative, indicated in the April 2015 Informal Hearing Presentation that he changed his absorbent material more than two times per day.  In January 2015, the Veteran indicated to the VA examiner that his pads usually remained dry and that he used them for preventative reasons.  He also indicated that his primary care provider had prescribed a new medication which made his urinary stream stronger and fuller than before.  The examiner indicated that the Veteran had leakage which required him to change his pads less than two times per day.

VA treatment records indicate that in December 2014, the Veteran's medication was changed to oxybutynin.  He had urinary urgency and had to urinate three times per day.  He had a normal stream, but at the end of urination, he has to urinate a small amount more or the rest would dribble out.  
Based on the above evidence, there is no indication that the Veteran must change his pads more than four times per day.  And, in fact, the medical evidence of record indicates that the Veteran's disability has improved due to a change of medication.  Accordingly, the Board finds that the preponderance of the evidence is against a conclusion that the Veteran's residuals of a punctured bladder warrants a rating in excess of 40 percent at any point during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2014).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected residuals of a bladder puncture, to wit additional changes in absorbent material per day, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  The Veteran's service-connected residuals of a bladder puncture are manifested by signs and symptoms such as leakage, frequency and incontinence.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to a rating higher than 40 percent for residuals of a punctured bladder from November 20, 2012 is denied. 


REMAND

The prior remand ordered an additional VA examination with information concerning whether the Veteran suffers from gastritis, irritable colon syndrome and/or an ulcer.  Although the January 2015 VA examination report addresses this issue, it also indicates the Veteran had an endoscopy and colonoscopy performed by a private provider in February 2013, and such results were not available for review.  As there is potential relevant information outstanding in relation to this claim, the Veteran should be requested to provide information and any necessary release to obtain these private records concerning treatment of his gastrointestinal disability.  If these reports are secured, an addendum opinion from the VA examiner should be obtained.

Ongoing medical records should also be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA outpatient records.

2.  With any necessary assistance from the Veteran, obtain copies of the February 2013 private endoscopy and colonoscopy reports, as documented in the January 2015 VA examination report, and any other outstanding pertinent private records related to his gastrointestinal disability.

3.  If and only if the records identified in item 2 above are secured, forward the claims file to the January 2015 VA examiner, or another qualified examiner, if unavailable.  No additional examination of the Veteran is necessary, unless otherwise indicated.

After reviewing the claims file, to specifically include the February 2013 private endoscopy and colonoscopy reports and any pertinent updated VA treatment records, the examiner should specifically address the following:

a)  Is there evidence of chronic gastritis with multiple small eroded or ulcerated areas and symptoms; or with severe hemorrhages or large ulcerated or eroded areas? 

b)  Is evidence of severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation and more or less constant abdominal distress? 

c)  Is there evidence of an ulcer?  If so, is it mild, moderate, moderately severe or severe?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the claim, and issue a supplemental statement of the case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


